Case 1:18-cV-O7442-LDH-.]O Document 5 Filed 02/27/19 Page 1 of 1 Page|D #: 443
UN|TED sTATEs DISTRlCT oouRT/EASTERN DisTRICT OF NEW YORK A:torney: THE DRlsCOLL FlRM P.C.

 

JAMES DO NALDSON, ETAL

P|aintiff(s)
_ |ndex # 1:18-CV-07442-LDH-JO
- against -
Purchased January 4, 2019
HSBC HOLD|NG, PLC, ETAL Fne# 125 (CC)
Defendant(s)

AFF!DAV|T OF SERVlCE

 

STATE OF NEW YORKZ COUNTY OF NEW YORK SS:

ANDRE NEElSEL BE|NG UULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A F’ARTY TO THIS ACT|ON, OVER THE AGE OF
EEGHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on February 21, 2019 at 11:08 AM at

ATl“N: PATR|CK BURKE (CHA|RMAN, PRES|DENT, AND CEO)

452 FIFTH AVENUE

NEW YORK. NY10018

deponent served the within SUN|MONS AND COMPLAINT on HSBC BANK USA. N.A. therein named,

CORPORAT|ON a DOMEST!C corporation by delivering thereat a true copy of each to G|LLIANNE BUTLER personal|y, deponent
knew said corporation so served to be the corporation described in said SUN|MONS AND COMPLA|NT as said
Defendant and knew said individual to be the GENERAL AGENT thereof
Deponent further states that he describes the person actually served as follows:

Sex S|<En Co|or Hair Co|or Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE BLACK BLACK 45 5'7 180

 

 

 

 

IW

Sworn to me on: February 22, 20

     
 

 

JOSEPH KN!GHT RALPH J MULL,EN V|NETTA BREWER

Notary Public. State of New York Notary Publicl State of N orl< Notary Pubiic, State of New York ANDRE MEISEL
NO. 01KN6178241 NO. 01MU6238632 NO. 4949206 » .

Qua|it"ied ln New York County Qua|ified in Queens County Quaiified in Bronx County Llcense #‘ 1372356
Cornr'nissicm Expires November 25, 2019 Commission Expires April 11`2023 Commissiori Expires Apri| 3. 2023 |nvoice #; 713298

UN|TED PROCESS SERV|CE, |NC.l 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045

